Citation Nr: 0808741	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  02-16 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to March 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO declined to reopen a 
claim of entitlement to service connection for residuals of a 
head injury.  

In February 2004, the veteran and his spouse testified at a 
Travel Board hearing before a Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102.  A copy of the transcript of that 
hearing is in the claims file.  

In a decision dated May 2005, the Board reopened the claim 
and remanded the case to the RO, via the Appeals Management 
Center (AMC) in Washington, D.C., for further development.  
The case was before the Board again in May 2006, at which 
time the case was remanded based upon the veteran's report of 
previously unidentified evidence that could be capable of 
substantiating his claim.

The Board, once again, directs the RO's attention to the 
issues of reopening claims of entitlement to service 
connection for obsessive-compulsive disorder, anxiety 
disorder and personality disorder for appropriate development 
and adjudication.  These issues are not before the Board at 
this time. 

The case is REMANDED to the RO via the AMC in Washington, 
D.C.  The veteran and his representative will be notified in 
any additional action is required on their part.


REMAND

In February 2004, the veteran and his spouse appeared and 
testified before a Member of the Board who is no longer 
employed at the Board.  In a letter received in February 
2008, the veteran elected to have another personal hearing 
before a Board Member who will be deciding his case.  The 
case is, therefore, REMANDED to the RO to accommodate that 
request.

The Board apologizes for the delay in the adjudication of 
this case. 

The RO should undertake appropriate scheduling 
action for another hearing before the Board.  
Notice should be sent to the veteran and to his 
representative, in accordance with applicable 
regulations.  Care should be taken to assure that 
the representative is adequately informed of the 
time and location of the hearing.

The case should then be returned to the Board, if in order, 
following the requested development, and the completion of 
the usual adjudicative procedures.  The veteran may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

